DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered. 
Response to Amendments
Applicant's amendments filed 5/25/2021 to claims 1-4, 10 and 23 have been entered. Claims 6 and 28 have been canceled. Claims 30-32 have been added. Claims 1-5, 7-12, 23-27 and 29-32 remain pending, of which claims 1-5, 7-11, 23-27 and 29-32 are being considered on their merits. Claim 12 remains withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, drawn to a tissue system comprising a support and a vascular network, in the reply filed on 5/16/2016 stands.  
Claim Interpretation
Claim 1 recites the limitation of “a self-healing fluid coupled to the support material”. Applicant should note that the term “coupled” is broad and does not limit to the fluid being in direct contact with the support material. The term “coupled” is also broad to include any amount of fluid present in the support material. The claim goes on to define the “self-healing fluid” as “comprising at least one component of the support material”. This limitation is broad to include 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (2012, Nature Materials, 11:768-774).
Miller is drawn methods of 3D printing cells to form vascular networks for engineered tissues (see abstract). Regarding claim 1, Miller teaches this 3D printing approach allows independent control of network geometry, endothelialization and extravascular tissue, it is compatible with a wide variety of cell types and specifically with synthetic and natural extracellular matrices (see abstract). Regarding claim 1, Miller teaches that the structure is made with human cells and has the potential for human therapeutic treatments (see pages 771 .
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. As discussed in the Claim Interpretation section the new limitations regarding “self-healing fluid” are broad, and as stated in the rejection these limitations of anticipated by Miller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 21, 23-25, and 30-31 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti et al (2001, U.S. Patent 6,176,874) in view of Ferris et al (2013, Appl. Microbiol. Biotechnol., 97:4243–4258), and Miller et al (2012, Nature Materials, 11:768-774).
Vacanti teaches tissue engineering has emerged as an aid in human therapy (see col. 1 lines 53-55). Regarding claims 1-2 and 23, Vacanti teaches that 3D printing can be used to form branching venous networks on a support by seeding to printed support with endothelial cells (see col. 17, lines 32-51). Regarding claim 3, Vacanti teaches that the channels in the system are perfused with blood or culture medium (reads on fugitive material) at controlled rates (reads on configured to vacate after a predetermined amount of time) (col. 15 lines 53-60 and Example 2). Regarding claims 1 and 4-5, Vacanti teaches that the support may be made with many different components including salts, sugars, polymers, solvents and buffering materials, and Vacanti specifically teaches that collagen is a useful component for the support (see col. 8, lines 12-38). Regarding claim 11, Vacanti teaches that the structure is functionally equivalent to the naturally occurring vasculature of the tissue formed by the implanted cells (see abstract). Regarding claims 7-10 and 24, Vacanti teaches that the structural features of the vascular networks, including the porosity can be controlled to suit specific needs by programing the 3D printing system (see col. 3 lines 24-36). Regarding claims 7-9 and 24, Vacanti teaches although matrix structure varies with each tissue type, the methods used for construction will typically be the same, optimized to create appropriate shapes and pore sizes and lumens for blood and other vessels (see col. 15 lines 20-25). Regarding claims 7-9 and 23-24, Vacanti teaches these constructs have branched vessels having a gradation in size of the vessels from small 2–50 micron vessels which permeate the tissue to large collecting ductules which can be 1 mm or more in diameter, and that the interconnected channels typically have a diameter between 0.15 and 0.5 mm, which are separated by walls approximately 30 to 300 microns thick (see col. 15, lines 25-40).  Regarding claims 9-10, and 23, Vacanti’s teachings of a 3D construct having 
Vacanti does not specifically teach possession of a vascular product with all the features Vacanti teaches may be part of said vascular product. Vacanti is silent as to whether the support is in the form of a hydrogel (claims 1, 21 and 29). Vacanti does not specifically teach that the cell layers comprises an endothelial layer, smooth muscle layer, and a fibroblast layer (claims 25).
Ferris is drawn to an overview of biofabrication of materials for 3D printing involving tissues and cells (see title and abstract). Ferris teaches bioprinting has been adapted to deposit a material on an optically transparent support (see col. 2 on page 4246). Regarding claims 1 and 4, Ferris teaches and collagen are useful component to include in 3D support structures, and that constructs with cells are in culture media (see pages 4251-4252). Regarding claims 21 and 25, Ferris teaches bioprinting endothelial cells and smooth muscle cells onto collagen hydrogel or Matrigel™ substrates (col. 2 on page 4249), as well as bioprinting to fabricate vascular tubes in hydrogels from smooth muscle cells and fibroblasts (see col. 1 on page 4252). 
Miller is drawn methods of 3D printing cells to form vascular networks for engineered tissues (see abstract). Regarding claims 1 and 29, Miller teaches this 3D printing approach allows independent control of network geometry, endothelialization and extravascular tissue, it is compatible with a wide variety of cell types and specifically with synthetic and natural extracellular matrices (see abstract). Regarding claim 1, Miller teaches that the structure is made with human cells and has the potential for human therapeutic treatments (see pages 771 and 773). Regarding claims 1 and 29, Miller provides an example of using this 3D printing approach to form blood vessels in an extracellular matrix support, and teaches the addition of culture medium (see Figure 2). Regarding claims 1, 4 and 29, Miller also teaches that 2 or Matrigel™ hydrogel substrates are useful supports (see Figure 2 and page 773).
A person of ordinary skill in the art would have had a reasonable expectation of success in attaining a vascular product with the channel diameters, spacing, and components taught by Vacanti because Vacanti teaches method for making a vascular product with all of the said features. The skilled artisan would have been motivated to attain a vascular product with all the features Vacanti teaches may be part of said vascular product, because Vacanti teaches said vascular product is useful as it is functionally equivalent to the naturally occurring vasculature of the tissue formed by the implanted cells. Additionally, the skilled artisan would have been motivated to attain a vascular product with different channel diameters and spacing because Vacanti teaches that the structural features of the vascular networks, including the porosity can be controlled to suit specific needs by programing the 3D printing system.
A person of ordinary skill in the art would have had a reasonable expectation of success in including smooth muscle cells and fibroblasts, and bioprinting on a natural extracellular matrix and hydrogel that include collagen to make Vacanti’s vascular product, because Ferris teaches methods for making a vascular products by including smooth muscle and fibroblast cell layers with endothelial cells on hydrogels that include collagen, and Miller teaches that printed vascular networks can be on both natural extracellular matrix supports. The skilled artisan would have had a reasonable expectation of success in using a human extracellular matrix support because Miller teaches that a variety of natural extracellular matrices can be used and Miller teaches that the structure is made with human cells and has the potential for human therapeutic treatments. The skilled artisan would have been motivated to include layers of smooth muscle cells and fibroblasts, and bioprinting on a natural extracellular matrix and hydrogel that includes collagen to make Vacanti’s vascular product because Vacanti teaches other components of vascularized systems may be included, and all of the references teach that collagen is useful in printed vascularized systems. The skilled artisan would be further motivated to use a human 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 26-27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti in view of Ferris and Miller as applied to claims 1-5, 7-11, 21, 23-25, and 30-31 above, and further in view of Alberts et al (2002, Molecular Biology of the Cell. 4th edition. New York: Garland Science; (1) Blood Vessels and Endothelial Cells (section previously cited) and (2) Fibroblasts and Their Transformations: The Connective-Tissue Cell Family; reference U).
The teachings of Vacanti in view of Ferris and Miller are discussed and relied upon above. It is noted that all of the limitations of claims 26, 29 and 32, with the exception of the order of the layers of the cell types, are recited in the claims that are rejected above. 
Vacanti in view of Ferris and Miller do not teach that the cells are arranged with the endothelial layer surrounded by the smooth muscle layer surrounded by the fibroblast layer (claims 27 and 29).
Regarding claims 26-27, 29 and 32, Alberts teaches that the structure of blood vessels is an endothelial layer surrounded by the smooth muscle layer surrounded by the connective tissue layer (see Figure 22-22 of Alberts (1)). Regarding claims 26-27, 29 and 32, Alberts teaches that fibroblasts are a principle cell type found in the connective tissue (see pages 1 and 2 of Alberts (2)).
A person of ordinary skill in the art would have had a reasonable expectation of success in arranging the endothelial cells, smooth muscle cells and fibroblasts into their physiological layers, as taught by Albert, because Vacanti in view of Ferris and Miller teach that these cells can be used to make a physiological vessel and Albert teaches the structural layers of a vessel. 
Regarding the product by process limitations of claim 26 wherein the claimed product is made using a multiaxial bioprinting nozzle, while product by process limitations do carry patentable weight, they are only limiting to the extent that they limit the structure of the claimed product. In the instant case, the rejection above outlines that the structure of the claimed product is obvious over the teachings of Vacanti. Similarly, claim 27 limits to the product having a structure “immediately upon omnidirectional printing”. However, products are static, and therefore a limitation that includes a time interval does not clearly define the structure of the claimed product. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. 
Applicant provides extensive discussion alleging that the previous portion of Vacanti cited for the teachings of “self-healing fluid” is no longer present in Vacanti’s system when the cells are present. As an initial matter, it is noted that neither the independent nor many of the dependent claims require cells be part of the claimed product. Furthermore as discussed at length above in both the Claim Interpretation section and in the rejection, Vacanti teaches the system comprises a solvent with dissolved substances that are part of the scaffold, such as salts, sugars, or polymers, that is added during construction of the structure, and that substances can then incorporated into the walls of the structure; this means that a fluid comprising any of these components, that is capable of facilitating structural integrity of the 
Applicant alleges that the limitations of claim 3 are not taught. However, as stated above, Vacanti teaches that the channels in the system are perfused with blood or culture medium (reads on fugitive material) at controlled rates (reads on configured to vacate after a predetermined amount of time). Therefore this argument is not persuasive. 
Applicant alleges that the limitations of claim 4 are not taught. However since the cited references teach the option of culture medium this argument is not persuasive. 
Applicant alleges that the limitations of claim 9 are not taught because Vacanti provides only limited guidance regarding a branching structure. However, as stated above, Vacanti teaches that the structural features of the vascular networks, including the porosity can be controlled to suit specific needs by programing the 3D printing system, and Vacanti teaches although matrix structure varies with each tissue type, the methods used for construction will typically be the same, optimized to create appropriate shapes and pore sizes and lumens for blood and other vessels. Vacanti further teaches these constructs have branched vessels having a gradation in size of the vessels from small 2–50 micron vessels which permeate the tissue to large collecting ductules which can be 1 mm or more in diameter, and that the interconnected channels typically have a diameter between 0.15 and 0.5 mm, which are 
Applicant alleges that the limitations of claim 10 are not taught. As stated above, Figure 1 of Vacanti shows examples wherein the branches are “approximately half the length” of the preceding branch. It should be noted that claim 10 uses the terms “substantially” and “approximately” when describing the network of channels and both of these terms broaden the structure of the network. As stated in the rejection above, Vacanti teaches the constructs have branched vessels having a gradation in size of the vessels from small vessels which permeate the tissue to large collecting ductules, and Vacanti’s teachings of a 3D construct having branched vessels having a gradation in size of the vessels reads on bifurcating, fractal geometry, substantially representing a Cantor-bar fractal set, and omnidirectional. Additionally, Figure 1 of Vacanti shows examples wherein the branches are “approximately half the length” of the preceding branch, and these teaching read on a network “substantially representing a Cantor-bar fractal set”.
Applicant alleges that the limitations of claim 23 are not taught. For the same reasons as discussed with respect to claim 10, this argument is not persuasive.  First, it should be noted that claim 23 uses the term “approximately” when describing the network of channels and this term broadens the structure of the network.  As stated in the rejection above, Vacanti teaches the constructs have branched vessels having a gradation in size of the vessels from small vessels which permeate the tissue to large collecting ductules, and Vacanti’s teachings of a 3D construct having branched vessels having a gradation in size of the vessels reads on bifurcating, fractal geometry, substantially representing a Cantor-bar fractal set, and omnidirectional.  Additionally, Figure 1 of Vacanti shows examples wherein the branches are approximately half the length” of the preceding branch, and these teaching read on the claimed network. Regarding the limitation of “recursively bifurcating”, Vacanti’s multiple branching read on this limitation.
Applicant alleges that the limitations of claim 26 are not taught alleging that Vacanti does not teach the layered cell types in the claim. However, this claim is now rejected in further view of Alberts, and Alberts provides motivation for layering the cell types as claimed. Regarding the other structural requirements of the claim, as stated above Vacanti’s teachings of a 3D construct having branched vessels having a gradation in size of the vessels reads on bifurcating, fractal geometry, substantially representing a Cantor-bar fractal set, and omnidirectional.
Applicant alleges that the limitations of claims 27 and 29 are not taught alleging that Alberts only teaches connective tissue and does not provide motivation to use fibroblasts. As an initial matter, it is noted that Ferris provides motivation and teachings for including fibroblasts. Additionally, the newly cited chapter of Alberts teaches that fibroblasts are a major cell type of connective tissue, and this chapter supplements the teachings of Alberts that Alberts teaches that the structure of blood vessels is an endothelial layer surrounded by the smooth muscle layer surrounded by the connective tissue layer. Therefore this argument is not persuasive.  
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A MCNEIL/Examiner, Art Unit 1653